Citation Nr: 0312379	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, among other things, denied the 
benefits sought on appeal.  This issue was originally 
considered and denied by the Board in September 2000.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) and in August 2001 the 
Court vacated the Board's decision and remanded the case for 
consideration of the newly enacted Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)].  The veteran was advised that the matter had 
been returned to the Board and he responded in May 2002 by 
stating that he did not have any additional evidence to 
submit, requesting that the Board proceed with readjudication 
of the appeal.

In July 2002, the Board reviewed the veteran's appeal once 
again and determined that additional development was required 
on the issue addressed in this decision.  As such, 
development was undertaken at the Board pursuant to the 
development authority granted in 67 Fed. Reg. 3099 (Jan. 23, 
2002) and codified at 38 C.F.R. Section 19.9.  Although a 
portion of this development authority was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the Board finds that the 
newly obtained evidence is sufficient upon which to grant the 
veteran's claim and, as such, he will not be prejudiced by 
the Board's issuance of a fully favorable decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a combined schedular rating of 80 percent 
for multiple disabilities with one disability being rated 
higher than 40 percent.

3.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.


CONCLUSION OF LAW

Criteria for a total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).


The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the Federal Circuit's 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, supra., which invalidated a portion of the 
implementing regulations.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of this claim has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the evidence needed 
to substantiate his claim in the statement of the case, the 
supplemental statement of the case, and in the Board's 
previous decision, and was specifically informed of the 
requirements of the VCAA in the pleadings before the Court.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him a number 
of physical examinations, and by requesting and obtaining a 
medical opinion specifically addressing the veteran's 
employability.  It appears that all known and available 
medical records relevant to the issue on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
September 1999, and has actively participated in the 
development of his claim on appeal.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran has been granted service connection for a number 
of disabilities and has a combined disability rating of 80 
percent for his service-connected disabilities.  
Specifically, the veteran is rated as 50 percent disabled due 
to the partial loss of his skull, 30 percent disabled as a 
result of post-traumatic stress disorder, and 10 percent 
disabled as a result of each of the following disabilities:  
tinnitus, hearing loss, chronic maxillary and frontal 
sinusitis with rhinorrhea, a disfiguring scar on the right 
side of the forehead, and the loss of the right ring finger.  
A noncompensable evaluation is assigned for a scar of the 
right little finger.  Therefore, the veteran meets the 
schedular criteria of 38 C.F.R. Section 4.16 for 
consideration of entitlement to a total rating based on 
unemployability.  The only question left to be answered is 
whether the veteran is unemployable as a result of his 
service-connected disabilities.

The evidence shows that although the veteran suffered a 
severe head injury during service, he worked following his 
discharge from service in 1955 until at least 1971, when he 
asserts that he stopped working due to heart problems that 
are unrelated to his period of active service or to any 
service-connected disability.  The veteran's application for 
increased compensation due to unemployability reflects a work 
history from 1964 to 1971 as a truck builder and the 
veteran's belief that he is currently unemployable as a 
result of hearing loss and post-traumatic stress disorder.

The veteran testified at a September 1999 personal hearing 
that even though he stopped working because of his heart 
condition, he believed that his service-connected hearing 
loss, sinus problems, and panic attacks due to post-traumatic 
stress disorder affected his ability to hold a job and 
ultimately made him unemployable.  He also testified that he 
had been receiving Social Security Administration (SSA) 
benefits since the early 1970's.

SSA records were obtained and reflect employment as a heavy 
truck builder until retirement in 1973, original application 
for SSA benefits in March 1974 stating disability due to 
stomach problems, and a second SSA benefits application dated 
in September 1975 stating disability due to esophagus and 
stomach ulceration.  A period of disability was established 
beginning in November 1973, based on the diagnosis of 
recurrent esophageal and gastric ulceration.  The veteran's 
period of disability, however, was terminated in May 1981, 
due to a showing of regained ability to perform light and 
sedentary work.  The veteran did not appeal that 
determination, but filed a new application for SSA benefits 
in May 1985, asserting disability due to stomach and bowel 
problems as well as heart disease.  In a July 1986 
administrative law judge decision, the veteran was found to 
be disabled as of October 1984, due to status-post surgical 
procedures for correction of a hiatal hernia, chronic fundal 
deformity and esophageal reflux with residual dysphagia and 
esophageal reflux, status-post right inguinal herniorrhaphy, 
degenerative joint disease, chronic obstructive pulmonary 
disease, right lower hemianopsia, marked hearing loss in the 
left ear, and a history of atherosclerotic heart disease with 
old myocardial infarction.

In April 2003, the veteran underwent VA examination for the 
sole purpose of determining whether or not he was currently 
unemployable as a result of service-connected disabilities.  
The examiner reviewed the veteran's entire claims folder, 
interviewed the veteran, and performed an extensive physical 
examination.  The veteran was noted to be a very feeble, 
slow-moving man with a flattened affect.  The examiner 
diagnosed eleven disabilities and opined that it was as 
likely as not that the veteran was unemployable as a result 
of his age, coronary artery disease, post-traumatic stress 
disorder, and hearing loss.  The examiner did not suggest 
that any one of the named disabilities was more disabling 
than another or that the veteran would be employable but for 
one of the disabilities.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the medical evidence shows that the veteran is unemployable 
as a result of two service-connected disabilities and one 
nonservice-connected disability.  Because the medical opinion 
of record does not suggest that one disability is more 
disabling than another or that the veteran would be 
employable but for his nonservice-connected coronary artery 
disease, the Board also finds that the evidence is in 
relative equipoise regarding the issue of whether the veteran 
is unemployable solely as a result of service-connected 
disabilities.  As such, the benefit of all reasonable doubt 
is resolved in the veteran's favor in determining that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  As a 
consequence, the Board finds that the veteran is unemployable 
due to service-connected disabilities and, therefore, a total 
rating based on individual unemployability must be and hereby 
is granted.


ORDER

A total disability rating based on individual unemployability 
is granted subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

